SCHEB, Acting Chief Judge.
The state charged defendant Alphonza Dority with aggravated battery. A jury found him guilty of this offense. Defendant’s guidelines’ scoresheet recommended a sentence of three and one-half to four and one-half years. The trial court adjudicated him guilty and sentenced him to seven years in prison. The court’s written reason for departure was that “defendant deliberately with premeditation and without provocation shot the victim in the forehead at close range with a handgun while victim was seated in a public bar evidencing an intent to kill the victim.”
On appeal, defendant contends the trial court’s reason for departure was improper. We agree. Premeditation is not a proper reason for deviation from the sentencing guidelines. Brown v. State, 483 So.2d 537 (Fla. 2d DCA 1986).
We find no merit to defendant’s other contention.
Accordingly, we affirm defendant’s conviction for aggravated battery. We reverse his sentence for that offense and remand for resentencing within the presumptive guidelines sentence.
LEHAN and HALL, JJ., concur.